REDMANN, Judge,
dissenting.
In my opinion, the trial court erred in holding the railroad liable. Assuming a breach of some duty to keep weeds trimmed, that breach did not cause the accident. (In fact, I see only a breach of the duty to trim weeds as a good neighbor.) The weeds were not high enough to prevent, or even substantially interfere with, seeing the train — much less hearing it.-
The pictures in evidence (P 6-11, -14, -16, -18, and -19) show that even a distant train could be seen from this intersection by anyone interested in looking. Driver Ar-doin was not interested in looking, and even if the weeds (non-obscuring in any event) had not been in the vicinity, Ardoin would apparently have driven across the track as he did.
I would therefore reverse as to KCS.